





Exhibit 10.4




T2 BIOSYSTEMS, Inc.


Non-Employee DIRECTOR COMPENSATION PROGRAM
(effective as of February 9, 2017)




Non-employee members of the board of directors (the “Board”) of T2 Biosystems,
Inc. (the “Company”) shall be eligible to receive cash and equity compensation
as set forth in this Non-Employee Director Compensation Program (this
“Program”). The cash and equity compensation described in this Program shall be
paid or be made, as applicable, automatically and without further action of the
Board, to each member of the Board who is not an employee of the Company or any
parent or subsidiary of the Company (each, a “Non-Employee Director”) who may be
eligible to receive such cash or equity compensation, unless such Non-Employee
Director declines the receipt of such cash or equity compensation by written
notice to the Company. This Program shall remain in effect until it is revised
or rescinded by further action of the Board. This Program may be amended,
modified or terminated by the Board at any time in its sole discretion. The
terms and conditions of this Program shall, as of its effective date set forth
above (the “Effective Date”), supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors. No Non-Employee Director shall
have any rights hereunder, except with respect to stock options granted pursuant
to the Program.
1.    Cash Compensation.
(a)    Annual Retainers. Each Non-Employee Director shall be eligible to receive
an annual retainer of $40,000 for service on the Board.
(b)    Additional Annual Retainers. In addition, each Non-Employee Director
shall be eligible to receive the following annual retainers:
(i)    Chairman of the Board or Lead Independent Director. A Non-Employee
Director serving as Chairman of the Board or Lead Independent Director shall
receive an additional annual retainer of $30,000 for such service.
(ii)    Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $18,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
shall receive an additional annual retainer of $7,500.
(iii)    Compensation Committee. A Non-Employee Director serving as Chairperson
of the Compensation Committee shall receive an additional annual retainer of
$14,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee shall receive an additional annual retainer of $5,000.
(vi)     Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $10,000 for such service. A Non-
Employee Director serving as a member of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $3,500.
(vii)     Technology Committee. A Non-Employee Director serving on the
Technology Committee shall receive an additional annual retainer of $15,000 for
such service.
(c)    Payment of Retainers. The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee





--------------------------------------------------------------------------------





Director, or in such position, as applicable. Any changes to the retainers set
forth above shall be pro-rated based on the effective date of such change.


2.    Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2014 Incentive
Award Plan or any other applicable Company equity incentive plan then-maintained
by the Company (the “Equity Plan”) and shall be granted subject to award
agreements, including attached exhibits, in substantially the forms previously
approved by the Board. All applicable terms of the Equity Plan apply to this
Program as if fully set forth herein, and all grants of stock options hereby are
subject in all respects to the terms of the Equity Plan. For the avoidance of
doubt, the share numbers in Sections 2(a) and 2(b) shall be subject to
adjustment as provided in the Equity Plan, including with respect to any reverse
stock split of the Company’s common stock effected prior to the Effective Time.
(a)    Initial Awards. Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall be eligible to receive an
option to purchase 66,176 shares of the Company’s common stock on the date of
such initial election or appointment. The awards described in this Section 2(a)
shall be referred to as “Initial Awards.” No Non-Employee Director shall be
granted more than one Initial Award.


(b)    Subsequent Awards. A Non-Employee Director who (i) has been serving as a
Non-Employee Director on the Board for at least six months as of the date of any
annual meeting of the Company’s stockholders after the Effective Date and (ii)
will continue to serve as a Non-Employee Director immediately following such
meeting, shall, as determined by the Board prior to the annual meeting of the
Company’s stockholders, be automatically granted either (i) an option to
purchase 17,647 shares of the Company’s common stock or (ii) 8,000 restricted
stock units on the date of such annual meeting. The awards described in this
Section 2(b) shall be referred to as “Subsequent Awards.” In the event that no
determination is made by the Board prior to the annual meeting, the Subsequent
Award shall be in the form of an option to purchase 17,647 shares of the
Company’s common stock. For the avoidance of doubt, a Non-Employee Director
elected for the first time to the Board at an annual meeting of the Company’s
stockholders shall only receive an Initial Award in connection with such
election, and shall not receive any Subsequent Award on the date of such meeting
as well.


(c)    Termination of Service of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.
(d)    Terms of Awards Granted to Non-Employee Directors
(i)     Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.
(ii)    Vesting. Each Initial Award shall vest and become exercisable in
substantially equal installments on each of the first three anniversaries of the
date of grant, subject to the Non-Employee Director continuing in service on the
Board through each such vesting date. Each Subsequent Award (i) consisting of an
option to purchase shares of the Company’s common stock shall vest and become
exercisable in 12 substantially equal monthly installments following the date of
grant or (ii) consisting of restricted stock units shall vest in one installment
on the first anniversary of the grant date, such that the Subsequent Award shall
be fully vested on the first anniversary of the date of grant, subject to the
Non-Employee Director continuing in service on the Board through each such
vesting date. Unless the Board otherwise determines, any portion of an Initial
Award or Subsequent Award which is unvested or unexercisable at the time of a
Non-Employee Director’s termination of service on the Board shall be immediately
forfeited upon such termination of service and shall not thereafter become
vested or exercisable. All of a Non-Employee Director’s Initial Awards and
Subsequent Awards shall vest in full immediately prior to the occurrence of a
Change in Control (as defined in the Equity Plan), to the extent outstanding at
such time.
(iii)    Term. The maximum term of each stock option granted to a Non-Employee
Director hereunder shall be ten (10) years from the date the option is granted.
* * * * *



